Citation Nr: 1425240	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  94-27 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include as secondary to service-connected chronic bronchitis with history of asthma. 

2.  Entitlement to service connection for sleep apnea syndrome, to include as secondary to service-connected chronic bronchitis with history of asthma.

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to service connection for a right arm disorder.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disability, to include degenerative joint disease of the thoracic and lumbar spine segments and, if so, whether service connection is warranted.  

6.  Entitlement to a rating in excess of 30 percent for chronic bronchitis with history of asthma. 
7.  Entitlement to special monthly compensation (SMC) based upon the need of regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Lori N. Chism, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to October 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from several adverse rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in several locations.  The RO in Los Angeles, California, currently has jurisdiction of the claims.

The procedural history involving these claims is extremely complex but will be discussed in order to clarify the styling of the issues on the title page.

The Veteran filed a claim for service connection for PTSD that was initially disallowed by letter and subsequently denied in a July 1992 rating decision issued by the RO in Oakland, California.  The Veteran appealed and presented testimony on the issue of service connection for a psychiatric disorder, to include PTSD, at a Board hearing before a Veterans Law Judge (VLJ) in September 1998.  A transcript is of record.  The Board remanded the claim in February 1999 for additional development.  The Veteran thereafter presented testimony on the same issue at a second Board hearing before a different VLJ in May 2002.  A transcript of that hearing is also of record.  In an October 2002 panel decision that included the VLJs who conducted the September 1998 and May 2002 hearings, the Board denied the claim.  The Veteran appealed the October 2002 decision to the United States Court of Appeals for Veterans Claims (Court) and in an October 2003 Order, the Court vacated and remanded the Board's October 2002 decision.  The Board remanded the claim in May 2004 for further development.

The Veteran filed a claim for a rating in excess of 10 percent for chronic bronchitis with history of asthma that was received at the RO in February 2003.  In an April 2005 rating decision, the RO in Los Angeles granted a 30 percent disability rating for that disability effective February 10, 2003.  The Veteran appealed.  

In October 2006, the Board remanded the claim for service connection for a psychiatric disorder, to include PTSD, and the claim for increased rating, for additional development.  

While the claim for service connection for a psychiatric disorder, to include PTSD, and the claim for increased rating were in remand status, the Veteran filed several other claims.  In May 2005, a claim for sleep apnea syndrome, to include as secondary to service-connected chronic bronchitis with history of asthma, was received.  In February 2008, the Veteran filed claims for service connection for "back injury," "moderate degenerative joint disease (arthritis) per X-ray dated December 31, 2007 at Santa Barbara VA incljuding [sic] thoracic and lumbar spine," and "neck and right arm goes to sleep."  In August 2008, the Veteran filed a claim for SMC based upon the need of regular aid and attendance or housebound status.

In an April 2009 rating decision, the RO in Los Angeles denied the claim for SMC, declined to reopen a claim for service connection for a back disorder, now diagnosed as mild to moderate degenerative changes to the thoracolumbaosacral spine, and denied service connection for degenerative joint disease, arthritis unspecified locations, including the thoracic and lumbar spines; fracture C2 with spondylosis C6-7, cervical spine; and a right arm condition.  The Veteran appealed.

In June 2012, the Board remanded the following claims for additional development: service connection for a psychiatric disorder, to include PTSD; service connection for sleep apnea syndrome; service connection for degenerative arthritis; service connection for a lumbar spine disorder; service connection for a cervical spine disorder; service connection for a right forearm disorder; entitlement to an increased disability rating for chronic bronchitis with history of asthma; entitlement to SMC; and entitlement to special monthly pension (SMP) based upon the need of regular aid and attendance or housebound status.  

At this juncture, the Board notes that the Veteran had filed a claim for service connection for a back disorder in September 1996, which had been denied in an August 1997 rating decision.  He attempted to reopen that claim in September 1998.  In a September 1999 rating decision, the RO reopened the claim but denied it on the merits.  While the Board acknowledges that it previously styled the issue as an original claim for service connection for a lumbar spine disorder, this was in error.  The Board also acknowledges that the RO treated the Veteran's February 2008 claim for "moderate degenerative joint disease (arthritis) per X-ray dated December 31, 2007 at Santa Barbara VA incljuding [sic] thoracic and lumbar spine" as a separate claim for arthritis in unspecified locations, including the thoracic and lumbar spines, and that the Board styled that issue as a separate claim for degenerative arthritis.  The Veteran's February 2008 claim, however, was clearly limited to findings on a December 2007 x-ray of his thoracic and lumbar spine segments, not a claim for general degenerative arthritis.  Given the foregoing, the February 2008 claims for "back injury" and "moderate degenerative joint disease (arthritis) per X-ray dated December 31, 2007 at Santa Barbara VA incljuding [sic] thoracic and lumbar spine" will be treated in this decision as one claim to reopen the previously denied claim for service connection for a back disorder, and are styled as listed on the title page as service connection for a back disability, to include degenerative joint disease of the thoracic and lumbar spine segments.  

In a June 2012 rating decision, issued shortly after the Board's June 2012 remand, the RO granted entitlement to SMP based upon the need of regular aid and attendance.  That issue is therefore no longer before the Board for appellate review.  

As noted above, the Veteran attended two Board hearings in connection with the claim for service connection for a psychiatric disorder, to include PTSD, each conducted by a different VLJ.  In an April 2012 letter, the Veteran was notified that the VLJs who had conducted the September 1998 and May 2002 hearings were no longer employed by the Board and he was given an opportunity to have another hearing before a VLJ who would decide his claim.  The Veteran responded that he did not wish to appear at another hearing.

The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS). 

The Veteran's attorney raised the issue of entitlement to a total disability rating for compensation based on individual unemployability (TDIU) in a January 2010 VA Form 9.  The Veteran is currently only service-connected for chronic bronchitis with history of asthma, and there is no allegation that his service-connected disability has resulted in his unemployability.  Given the foregoing and the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), and in light of the fact that this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), it is referred to the AOJ for appropriate action.  

The reopened claim for service connection for a back disability, to include degenerative joint disease of the thoracic and lumbar spine segments, the other claims for service connection, and the issue of entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In September 1999, the RO issued a rating decision that reopened a previously denied claim for service connection for a back injury but denied it on the basis that there was no evidence the Veteran received medical treatment for his back within one year of his discharge from service and no medical evidence to show a relationship between the Veteran's in-service injury and his current disability.  

2.  Additional evidence submitted since September 1999 on the issue of service connection for a back disability, to include degenerative joint disease of the thoracic and lumbar spine segments, is new and material as it includes evidence that raises a reasonable possibility of substantiating the claim.

3.  The Veteran's chronic bronchitis with history of asthma is not manifested by FEV-1 of 40- to 55-percent predicted, FEV-1/FVC of 40 to 55 percent, the need for at least monthly visits to a physician for required care of exacerbations, or the need for intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen the claim for service connection for a back disability, to include degenerative joint disease of the thoracic and lumbar spine segments.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for a rating in excess of 30 percent for chronic bronchitis with history of asthma have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to claims to reopen finally disallowed claims, VA's duties require notice of the evidence needed to reopen the claim as well as the evidence to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100%" based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The issue of whether new and material evidence has been submitted to reopen the claim for service connection for a back disability, to include degenerative joint disease of the thoracic and lumbar spine segments, is being resolved in the Veteran's favor.  Therefore, any error in notice required by Kent is harmless error, and analysis of whether VA has satisfied its other duties to notify and assist is not needed.

The RO provided the appellant pre-adjudication notice pertaining to the claim for a rating in excess of 30 percent for chronic bronchitis with history of asthma by a letter dated in February 2005, and additional notice by letters dated in March 2007 and May 2008.  The claim was readjudicated in supplemental statements of the case dated September 2011 and March 2014.  Mayfield v. Nicholson, 444 F.3d 1328 at 1333 (Fed. Cir. 2006).

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the appellant physical examinations; and obtained medical opinions as to the severity of his service-connected disability.  All known and available records relevant to the issue of entitlement to an increased rating have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

There was also substantial compliance with the Board's October 2006 and June 2012 remand instructions as additional pertinent private treatment records were requested and obtained, a VA examination was scheduled in December 2007, and outstanding VA examination reports referenced in an April 2012 deferred rating decision were obtained.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim for a rating in excess of 30 percent for chronic bronchitis with history of asthma at this time. 

Claim to Reopen

The appellant seeks to establish service connection for a back disability, to include degenerative joint disease of the thoracic and lumbar spine segments.  The RO declined to reopen a claim for service connection for a back disorder, now diagnosed as mild to moderate degenerative changes to the thoracolumbaosacral spine, and denied service connection for degenerative joint disease, arthritis unspecified locations, including the thoracic and lumbar spine.  See April 2009 rating decision.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). 

In a September 1999 rating decision, the RO reopened a previously denied claim for service connection for a back injury but denied it on the merits.  The basis of the RO's denial was the absence of evidence that the Veteran received medical treatment for his back within one year of his discharge from service and the absence of medical evidence to show a relationship between the Veteran's in-service injury and his current disability.  The Veteran did not appeal this rating decision and it became final.  

The Veteran filed a claim to reopen for "back injury," and an accompanying claim for service connection for "moderate degenerative joint disease (arthritis) per X-ray dated December 31, 2007 at Santa Barbara VA incljuding [sic] thoracic and lumbar spine," in February 2008, and this appeal ensues from the April 2009 rating decision that declined to reopen a claim for service connection for a back disorder, now diagnosed as mild to moderate degenerative changes to the thoracolumbaosacral spine, and denied service connection for degenerative joint disease, arthritis unspecified locations, including the thoracic and lumbar spine.  

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2002).  

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b) (2013).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The RO's September 1999 denial of the claim for service connection for a back injury was based, in part, on the absence of evidence that the Veteran received medical treatment for his back within one year of his discharge from service.  Evidence added to the record since the issuance of the June 2007 rating decision includes private treatment records that document the Veteran's complaint of symptoms involving his back since 1970.  The Veteran is competent to make such an assertion.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).

The evidence cited in the preceding paragraph was not previously of record and is thus considered new.  This evidence is also considered material, as it raises a reasonable possibility of substantiating the claim.  Having found that new and material evidence has been presented, reopening of the claim for entitlement to service connection for a back disability, to include degenerative joint disease of the thoracic and lumbar spine segments, is in order.  For the reasons discussed below, additional development of the evidence is needed before the reopened claim for service connection for a back disability, to include degenerative joint disease of the thoracic and lumbar spine segments, is decided.

Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period. 

Service connection for chronic bronchitis with history of asthma was originally granted with a noncompensable rating pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6600, effective October 5, 1971.  See November 1971 rating decision.  The rating was increased to 10 percent in an August 1995 rating decision.  The Veteran filed a claim for increased rating and in the April 2005 rating decision that is the subject of this appeal, a 30 percent evaluation was assigned pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6602, effective February 10, 2003.  

The Veteran contends that he is entitled to a rating in excess of 30 percent because his condition is much worse than the symptoms reflected in that rating and has resulted in a residual disability of chronic obstructive pulmonary disease (COPD).  See VA Form 9 received May 2006; June 2006 statement in support of claim.  

Respiratory disorders are rated under 38 C.F.R. § 4.97, Diagnostic Codes 6600 through 6817 and 6822 through 6847.  Pursuant to 38 C.F.R. § 4.96(a), ratings under those diagnostic codes will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation only where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a).  

The evidence, which will be described in greater detail below, clearly documents that the predominant disability is the Veteran's chronic bronchitis with associated asthma.  Diagnostic Code 6602 provides the rating criteria for bronchial asthma.  A 30 percent rating is warranted for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  Ratings in excess of 30 percent are warranted for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids (60 percent); and FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications (100 percent).  

During the pendency of this appeal, the regulations pertaining to the evaluation of respiratory conditions were amended, effective October 6, 2006.  See 71 Fed. Reg. 52457-52460 (2006) (presently codified at 38 C.F.R. § 4.96 (2013)).  Specifically, the amended version of the regulations pertaining to respiratory conditions contain special provisions for the application of evaluation criteria for Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840-6845.  As the change in the regulations specifically excluded Diagnostic Code 6602, they will not be considered.  

An August 2004 VA PFT documented FEV1 of 52.2 percent predicted and FEV1/FVC of 82 percent.  It was noted that spirometry was not interpretable due to poor effort and reproducibility.  Given the foregoing, these test results will not be used for rating the Veteran's disability.  

The Veteran underwent a VA examination in February 2005, at which time he reported that his condition of residuals of chronic bronchitis had been associated with loss of appetite, coughing up thick, yellow phlegm, difficulty lying flat, and shortness of breath at rest.  He indicated that he required antibiotics three to four times a year, lasting one to two weeks.  The Veteran also reported having used inhalation medication and steroids such as Prednisone as well as functional impairment.  Physical examination of the Veteran's lungs was normal with a slight increase in expiratory phase.  The Veteran underwent a PFT with and without bronchodilator.  The examiner noted that all three post-bronchodilator tests resulted in poor effort, but that there was no discrepancy between the PFT and the clinical evaluation.  A DLCO was not done as the PFT results were sufficient to evaluate the lung status.  Given the examiner's notations, only the pre-bronchodilator results will be considered in this decision.  FEV1 was 72 percent predicted; FVC was 64 percent predicted; and the percent FEV1 was 87 or 112 percent predicted.  The examiner noted that the pre-bronchodilator evaluation showed evidence of mild to moderate obstruction and restriction.  The diagnosis was mild restrictive and obstructive lung disease.  The Veteran had no evidence of cor pulmonale, right ventricular hypertrophy, pulmonary hypertension or respiratory failure.  

The Veteran underwent another VA examination in December 2007, at which time he reported being diagnosed with COPD that had existed since 1970; that the condition affected body weight, going from 260 pounds to 230 pounds within five months; and that treatment to correct his weight change had not helped.  Specific to his respiratory condition, the Veteran reported shortness of breath at rest and that he contracted infections easily, requiring antibiotics almost constantly.  When he had an infection, he required bed rest and treatment by a physician as often as once per month, each lasting for one month.  The Veteran denied loss of appetite, hemoptysis, cough with purulent sputum, daily cough with blood tinged sputum, orthopnea, and episodes of respiratory failure requiring respiration assistance from a machine.  He reported requiring outpatient oxygen therapy; inhalation of anti-inflammatory medication; intermittent steroid therapy, approximately one course per year; and daily bronchodilator by inhalation and by mouth.  He did not require immunosuppressive medication.  The Veteran reported his inability to exercise as an impairment.  Physical examination of the Veteran's lungs at the time of the December 2007 examination was abnormal, showing diffuse rhonchi and wheezing.  The examiner also noted a lot of coughing.  A chest x-ray was within normal limits.  PFT revealed FEV1 of 65 percent predicted before bronchodilator and of 84 percent predicted after bronchodilator.  FEV1/FVC was 79.32 before bronchodilator and 93.58 after bronchodilator.  The examiner noted that the Veteran provided good effort and that there was no discrepancy between the PFT findings and the clinical examination.  A DLCO was not done as the PFT results were sufficient to evaluate the Veteran's pulmonary status.  The diagnosis was chronic bronchitis, which was based on subjective manifestations of shortness of breath and coughing and objective evidence of abnormal lung examination and PFT.  The Veteran was also diagnosed with asthma secondary to chronic bronchitis due to subjective manifestations of shortness of breath and wheezing.  The examiner noted that the Veteran did not have any complications such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension or respiratory failure.  

An October 2008 VA PFT revealed pre-bronchodilator FEV1/FVC of 89 percent predicted and post-bronchodilator FEV1/FVC of 95 percent predicted.  

VA treatment records reveal that the Veteran underwent a pulmonary consult in May 2009 due to history of chronic cough and shortness of breath.  The Veteran reported that both had been present for more than 30 years and that he had had multiple episodes of pneumonia requiring antibiotics.  The Veteran did not know when the last episode had been.  The Veteran also reported that his coughing was associated with yellowish colored sputum and occasionally subjective fevers and sweats.  The shortness of breath was reportedly worse with exertion and alleviated by only two things, cold air and oxygen (which he had been given by a friend in the past).  The Veteran denied nasal congestion or other acute respiratory symptoms.  He also denied sore throat in the morning.  The examiner noted that the Veteran was very angry with the level of care he had received at VA and stated that he did not want to take any more medications or do any tests, and only wanted to get the things that helped him, which were oxygen and air conditioning for his apartment to provide the cold air that alleviated his symptoms.  The Veteran ultimately left the room very angry prior to having the rest of his treatment plan for the visit explained.  The impression was history of chronic cough and dyspnea on exertion that could be related to asthma.  

Private treatment records from Goleta Valley Cottage Primary reveal that the Veteran was seen in June 2009 with complaint of shortness of breath.  He noted that he had had congestion, cough, fever and shortness of breath for a week.  Respiratory/chest examination revealed equal chest expansion and no complaint of pain, acute respiratory distress, intercostal retractions, supraclavicular retractions, nasal flaring, cough, jugular vein distention, or orthopnea.  The Veteran was able to speak in full sentences.  Breath sounds were diminished bilaterally and wheezing was noted.  The diagnosis was asthmatic bronchitis.  

The Veteran underwent a VA respiratory system examination in July 2011, at which time his claims folder and medical records were reviewed.  He reported that since his discharge from service, he had had several bouts of bronchitis and pneumonia, to include several admissions for pneumonia.  Approximately six months prior, he went to the emergency room for wheezing and was treated with nebulized albuterol.  He was currently taking several medications, to include daily inhaled bronchodilator, daily inhaled anti-inflammatory, and daily oral bronchodilators.  There was no oral or parenteral steroid medication, antibiotics or other immunosuppressives used.  Some symptoms remained, but the Veteran was improved.  The Veteran reported a cardiac history of dizziness, fatigue, and dyspnea on mild exertion; and a pulmonary history positive for productive cough, wheezing, dyspnea, non-anginal chest pain, fever, night sweats, bronchiectasis and asthma.  Productive cough was of the purulent or mucopurulent type.  Wheezing occurred weekly and dyspnea onset with mild exertion.  The non-anginal chest pain occurred at rest and on exertion and was described as a sharp pain mid chest.  Asthma resulted in less than weekly clinic visits, but at least monthly, with a once per week frequency of acute attacks.  Pulmonary examination revealed no abnormal breath sounds, but decreased inspiration and expiration.  The condition between asthma attacks was described as mild impairment.  Diaphragm excursion and chest expansion were normal.  There were no conditions that may be associated with pulmonary restrictive disease, no chest wall scarring or deformity of the chest wall, and no signs of significant weight loss or malnutrition.  

PFT at the time of the July 2011 VA examination did not meet American Thoracic Society (ATS) criteria.  The examiner noted that FEV1/FEV was normal and FEV1 and FVC were reduced.  There was no significant bronchodilator response; respiratory volume (RV) was increased; total lung capacity (TLC) was normal; DLCO was not done.  The interpretation was PFT's do not meet ATS criteria; there is no evidence of air trapping.  Given that the July 2011 PFT did not meet ATS criteria, they will not be used to evaluate the Veteran's disability.  The diagnosis at the time of the July 2011 VA examination was chronic bronchitis with increase RV and evidence of air trapping on PFT, but no significant bronchodilator response.  The problem associated with the diagnosis was chronic bronchitis/asthma.  There were mild effects on recreation and traveling and moderate effects on chores, shopping and exercise.  Sports were prevented.  There was no evidence of cor pulmonale, pulmonary hypertension, or right ventricular hypertrophy.  

An August 2011 VA PFT revealed pre-bronchodilator FEV1 of 57 percent predicted and FEV1/FVC of 81 percent predicted.  Post-bronchodilator FEV1 remained 57 percent predicted and FEV1/FVC was 85 percent predicted.  

The Veteran received VA treatment in November 2011 with chief complaint of chills, sweats, dyspnea, muscle aches and productive green phlegm for four days.  There was no fever but the Veteran had a slight cough.  He had not taken any over-the-counter medications.  The Veteran reported a history of bronchitis and asthma.  He noted that he had used nasal spray and Doxycycline in the past with good results.  The assessment was bronchitis and asthma/allergic rhinitis.  See primary care note.

The Veteran received VA treatment again in December 2011 for improving recurrent cough, without fever or chills but with some phlegm.  The Veteran denied angina, shortness of breath and post nasal drip.  Examination revealed coughing but chest was clear without dullness.  The assessment was recurrent bronchitis.  Renewal of inhalers and Doxycycline was ordered.  Id.  

The Veteran underwent a VA respiratory conditions Disability Benefits Questionnaire (DBQ) in January 2013.  The diagnoses noted included COPD, diagnosed in August 2011, and restrictive lung disease, also diagnosed in August 2011.  The Veteran reported current symptoms of daily cough, shortness of breath with exertion, and sputum production.  The examiner noted that the Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications, oral bronchodilators, antibiotics, or outpatient oxygen therapy.  The use of inhaled medication in the form of daily inhalation bronchodilator therapy and daily inhalation anti-inflammatory medication was required.  The examiner reported bronchiectasis as a pulmonary condition, with attributable signs and symptoms of productive cough, daily with purulent sputum at times, and incapacitating episodes of infection due to bronchiectasis, with none more than two weeks in the past 12 months.  There were no cardiopulmonary complications and no tumors or neoplasms.  A January 2013 chest x-ray was reported to be within normal limits.  The August 2011 PFT results, which were reported to reflect the Veteran's current pulmonary function, were reported.  The examiner noted that the Veteran had multiple respiratory conditions but that obstructive lung disease was the condition predominantly responsible for the limitation in pulmonary function.  

The preponderance of the evidence of record does not support the assignment of a rating in excess of 30 percent for chronic bronchitis with history of asthma under Diagnostic Code 6602.  The Veteran has undergone several PFTs during the appellate period, though some, as noted above, will not be used in rating the Veteran's disability.  Using the available PFTs, however, the Veteran has never exhibited FEV-1 of 40- to 55-percent predicted or FEV-1/FVC of 40 to 55 percent.  Rather, at worst, FEV-1 was 57 percent predicted and FEV-1/FVC was 79.32 percent.  See December 2007 VA examination report; August 2011 PFT.  The VA and private medical evidence of record also does not reflect at least monthly visits to a physician for required care of exacerbations or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  The Board acknowledges that the Veteran reported the use of steroids such as Prednisone at the time of the February 2005 VA examination and intermittent steroid therapy, approximately one course per year, at the time of the December 2007 VA examination.  These assertions, as well as the Veteran's assertions that he had multiple/several bouts of pneumonia that resulted in several admissions, are not corroborated in his VA and/or private treatment records.  Moreover, the Veteran is not competent to report that he had had several episodes of pneumonia as pneumonia is not capable of lay observation and is distinguishable from those types of disabilities that are, to include a separated shoulder, varicose veins, and flat feet.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet).  In addition, at the time of the July 2011 VA examination, the Veteran did not report the use of oral or parenteral steroid medication, antibiotics or other immunosuppressives and the January 2013 VA examiner specifically noted that the Veteran's respiratory disorder did not require the use of oral or parenteral corticosteroid medications.  In sum, the preponderance of the competent and probative evidence does not support the assignment of the next higher, or 60 percent, rating available pursuant to Diagnostic Code 6022.  


Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's service-connected respiratory disability picture is not so unusual or exceptional in nature as to render the 30 percent rating assigned inadequate at any time during the period on appeal.  The Veteran's service-connected chronic bronchitis with history of asthma is evaluated under the Schedule for Rating the Respiratory System, specifically under Diseases of the Trachea and Bronchi, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology.  38 C.F.R. § 4.97.  The Veteran's respiratory disability is manifested by subjective and objective evidence of coughing, wheezing and decreased FEV-1 and FVC on PFT.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 30 percent disability rating assigned.  Ratings in excess of 30 percent are provided for certain manifestations of a respiratory disability, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the 30 percent disability rating more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.


ORDER

New and material evidence has been received with regard to the claim for service connection for a back disability, to include degenerative joint disease of the thoracic and lumbar spine segments, and therefore that claim is reopened; the appeal is granted to this extent only.  

A rating in excess of 30 percent for chronic bronchitis with history of asthma is denied.  


REMAND

Unfortunately, another remand is needed in this case pertaining to each issue that remains on appeal.  

The Veteran's claim for service connection for a psychiatric disorder, to include PTSD, was filed in March 1990.  The Veteran has reported several stressors since then, to include combat in the Republic of Vietnam, receiving news that his brother had been injured while serving in the Republic of Vietnam, witnessing a fellow unnamed soldier die after walking into the rotor blades of a helicopter, and witnessing the aftermath of a fatal automobile accident.  During a January 2013 VA initial PTSD Disability Benefits Questionnaire (DBQ), the Veteran, for the first time, reported that he had been the subject of a military sexual trauma (MST).  In claims of service connection for PTSD based on in-service personal assault, the VA has a heightened burden of notification.  See Gallegos v. Peake, 22 Vet. App. 329 (2008).  This heightened duty stems from the reality that personal trauma is an extremely personal and sensitive issue, that many incidents of personal trauma are not officially reported, and that the victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  As such, it is often necessary to seek alternative evidence.  See Patton v. West, 12 Vet. App. 272 (1999); see also M21-1MR, IV.ii.1.D.17.  Examples of such evidence are found at 38 C.F.R. § 3.304(f).  On remand, the Veteran must be provided notice specific to his contention that he was the victim of a MST during active service. 

The Veteran has also alleged that his service-connected chronic bronchitis with history of asthma may have caused or aggravated his depression and anxiety.  See statement in support of claim received July 2007.  It does not appear that notice of what evidence is needed to establish this claim on a secondary basis has ever been provided.  This must be accomplished on remand.  On remand, an addendum opinion that addresses this contention must also be obtained from the examiner who conducted the January 2013 DBQ.  

The Veteran also seeks entitlement to service connection for sleep apnea syndrome, to include as secondary to service-connected chronic bronchitis with history of asthma; for a cervical spine disorder; and for a back disability, to include degenerative joint disease of the thoracic and lumbar spine segments.  Although VA examinations have been conducted as to each claim, none of them are adequate.  The examinations pertaining to the spine claims have not addressed the etiology of the Veteran's current disorders, which is especially important given that there are in-service findings related to treatment for his neck and back, and the examination pertaining to the claim for sleep apnea did not adequately address the assertion that it is secondary to the chronic bronchitis.  On remand, adequate examinations are needed.  

The Veteran also claims service connection for a right arm disorder.  The only diagnosis of record pertains to right arm radiculopathy associated with a cervical spine disorder.  Therefore, this issue is inextricably intertwined with the still-pending claim for service connection for a cervical spine disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).  The claim for SMC is also inextricably intertwined with the claims for service connection that remain on appeal.  As such, a decision on these claims will be deferred.  

As the claims are being remanded for the foregoing reasons, additional VA treatment records should also be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter compliant with 38 C.F.R. § 3.304(f), as required for PTSD claims based on in-service MST.  In particular, the notice must advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.

2.  Provide notice to the Veteran regarding what evidence is needed to establish service connection for a psychiatric disorder, to include PTSD, on a secondary basis.  

3.  Obtain the Veteran's treatment records from the VA Greater Los Angeles Healthcare System, dated since April 2012.  

4.  Return the claims files and a copy of this remand to the VA examiner who conducted the January 2013 VA initial PTSD DBQ.  The examiner must provide a revised opinion as to the following:

(a) Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected chronic bronchitis with history of asthma caused any current or previously diagnosed psychiatric disorder?

(b) If the answer to (a) is no, is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected chronic bronchitis with history of asthma aggravated (i.e., caused an increase in severity of) any current or previously diagnosed psychiatric disorder? 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of psychiatric disorder (i.e., a baseline) before the onset of the aggravation.

A full and complete rationale for any opinion expressed is required.  In providing this opinion, the examiner must discuss the medical treatise evidence submitted by the Veteran that purports to establish a link between chronic respiratory conditions and depression and anxiety.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

If the January 2013 VA examiner is not available, or if the requested opinion cannot be given without further examination of the Veteran, a new VA examination should be scheduled. 

5.  Schedule the Veteran for an appropriate VA examination to determine the etiology of his current disorders affecting the cervical, thoracic and lumbar spine segments.  The examiner must review the claims file and all relevant electronic medical records.  Any indicated studies should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current disorders affecting the cervical, thoracic and lumbar spine segments had their onset during active service or are related to any in-service disease, event, or injury, to include the documented in-service complaints involving his neck and back.  

The examiner must provide a comprehensive report including complete rationale for all conclusions reached.  

6.  Schedule the Veteran for an appropriate VA examination to determine the etiology of his current sleep apnea syndrome.  The examiner must review the claims file and all relevant electronic medical records.  Any indicated studies should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner is to provide answers to the following questions:

(a) Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's sleep apnea syndrome had its onset during active service or is related to any in-service disease, event, or injury?

(b) If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected chronic bronchitis with history of asthma caused any current sleep apnea syndrome?

(c) If the answer to (a) and (b) are no, is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected chronic bronchitis with history of asthma aggravated (i.e., caused an increase in severity of) any current sleep apnea syndrome?

In providing answers to (b) and (c), the examiner must discuss the medical treatise evidence submitted by the Veteran that purports to establish a link between chronic respiratory conditions and sleep apnea.  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of sleep apnea syndrome (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

7.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

8.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


